HARRIS, Judge.
Appellant was convicted of selling marihuana. The jury declined to assess a fine and the court sentenced him to a term of fifteen years in the penitentiary.
He was seventeen years of age at the time of the alleged commission of the offense and at the time of his arrest. Prior to trial he filed a motion to be tried under the Youthful Offenders Act (Title 15, Section 266(1), Code of Alabama 1940, Supplement) and agreed to-waive a jury trial and plead guilty. This motion was summarily overruled in the face of the mandatory *605provisions of said Act. Morgan v. State, 291 Ala. 764, 287 So.2d 914.
We are of the opinion that this case must be remanded to the trial court to refer this motion to a probation officer for investigation. Upon the filing of such report, the court must examine appellant at a hearing and determine whether in its discretion appellant should be tried as a youthful offender.
The trial court is further directed that the hearing be held speedily, and that a full record be made together with the court’s determination. A transcript of these proceedings, properly certified by the clerk, shall be forwarded to this court for review. Seibold v. State, 287 Ala. 549, 253 So.2d 302.
Remanded with directions.
All the Judges concur.